Citation Nr: 0606649	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  98-14 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1940 to December 
1945.  He died in March 1997.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The case returns to the Board following remands to the RO in 
September 1999, February 2001, and December 2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in March 1997; the death certificate 
lists the cause of death as cardiovascular collapse due to 
atherosclerotic heart disease.  

3.  There is competent medical evidence of record indicating 
that the veteran had hypertension in service that caused or 
contributed to the cause of his death.   


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.5(a), 3.303, 3.307, 
3.309, 3.312 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005).  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Some chronic diseases, including hypertension, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran died in March 1997.  The death certificate lists 
the cause of death as cardiovascular collapse due to 
atherosclerotic heart disease.  The appellant argues that the 
veteran had hypertension during or related to service that 
led to his death.

Service medical records disclose several elevated blood 
pressure readings, though blood pressure at the time of the 
December 1945 separation examination was normal.  In 
addition, private medical records reflect a finding of 
cardiomegaly in 1958, generally elevated blood pressure 
readings in the late 1960s, and a diagnosis of hypertension 
and treatment with medication in 1983.  Finally, private and 
VA medical opinions indicate that the veteran had 
hypertension in service and that the hypertension contributed 
to the cause of the veteran's death.  Resolving doubt in the 
appellant's favor, the Board finds that the evidence supports 
service connection for the cause of the veteran's death. Id.  
The appeal is granted.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in the event 
any defect in notice or assistance is found, the Board 
emphasizes that the disposition of the appeal is wholly 
favorable to the appellant and that therefore any such defect 
does not result in any prejudice.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for the cause of the 
veteran's death is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


